FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    November 18, 2014

Wally Hatch                                     Kregg Hukill
District Attorney                               LAW OFFICE OF KREGG HUKILL, P.C.
225 Broadway, Suite 1                           P. O. Box 1929
Plainview, TX 79072-8050                        Plainview, TX 79073
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00159-CR, 07-14-00160-CR
          Trial Court Case Number: A16909-0608, A16910-0608

Style: Oscar Ivan Garcia v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Edward Lee Self (DELIVERED VIA E-MAIL)
           Carla Cannon (DELIVERED VIA E-MAIL)
           Oscar Ivan Garcia